Per Curiam.
No important or doubtful question is presented in this case. The evidence justified the court in finding that plaintiff was wrongfully ejected from defendant’s street car for the alleged failure to pay his fare. No physical force was used; but plaintiff was peremptorily oi’dered to leave the car, and he did so. When plaintiff took passage upon the car, he tendered to the conductor a Canadian quarter, which the conductor accepted, and handed to plaintiff in change two dimes. A few moments later the conductor returned to plaintiff, and stated to him that the quarter was not good, and demanded a return of the dimes. A dispute arose as to whether the quarter was current money; but, upon the conductor’s insistence, plaintiff returned the change, and, having no other money with him, on the order of the conductor left the car and walked to his home.
The question whether Canadian coins are legal tender or pass as current money in this state is not necessarily involved in the action. It, however, may be said that it is a matter of almost everyday experience to receive and pay in such coin in the city of St. Paul and other parts of the state. The conductor did not refuse the coin in question on the ground that it was Canadian money, but, as he testified on the trial, because he understood it to be a coin of the province of New Brunswick. In this he was mistaken. The court found that it was a Canadian coin. Nor was there any evidence that the car company had given its conductors any directions to refuse such money in payment of fares. And, further, it appeared that the identical quarter was received by plaintiff from defendant through another conductor the preceding day as part of the change given him at that time. This evidence was proper. We hold that the findings are supported by the evidence.
Judgment affirmed.